Exhibit 10.30
FOURTH AMENDMENT OF LEASE
     THIS AGREEMENT, made as of the 15th day of March, 1996, between 401 PARK
AVENUE SOUTH ASSOCIATES, a New York Partnership having an office at 30 West 26th
street, Eighth Floor, New York, New York (“Landlord”), and HEALTH MANAGEMENT
SYSTEMS, INC., A New York Corporation having an office at 401 Park Avenue South,
New York, New York 10016 (“Tenant”).
W I T N E S S E T H :
     WHEREAS, Landlord and Tenant entered into an Agreement of Lease made as of
September 24, 1981, as amended and modified by an Amendment of Lease dated
October 9th 1981, an Amendment of Lease dated September 24, 1982, a Second
Amendment of lease dated January 6, 1986 and a Third Amendment of Lease dated
February 28, 1990, covering certain premises on the Fourth floor in the building
known as 401 PARK AVENUE SOUTH in the City, County and State of New York (said
agreement of Lease, being hereinafter called the “Lease”); and
     WHEREAS, the parties hereto desire to amend the Lease in the respects and
upon the terms and conditions hereinafter set forth and;
     WHEREAS, Tenant is in process of leasing space on the third and fourth
floors at 387 Park Avenue South (“387 Premises”) and
     WHEREAS, Tenant has requested Landlord to permit Tenant to construct an
opening (“Opening”) connecting the fourth floor of the Demised Premises to the
4th Floor of the 387 Premises.
     NOW, THEREFORE, in the consideration of the sum of One Dollar ($1.00) paid
by each of the parties hereto to the other (the receipt and sufficiency of which
is hereby acknowledged) and of other good and valuable consideration, including
the covenants and understandings herein contained, it is hereby agreed as
follows:

  1.   Landlord consents to the construction of the Opening by Tenant, and the
Tenant agrees that all costs related to construction of the Opening shall be
borne by Tenant.     2.   Landlord agrees that at such time as Tenant adds the
Third Floor of the Building to the Demised Premises, Tenant may construct an
opening (“Opening”) connecting the third floor of the Demised Premises to the
3rd Floor of the 387 Premises, in accordance with Plans, to be approved by
Landlord.     3.   Tenant understands that plans (“Plans”) for construction of
the Opening(s) must be prepared by architects and engineers approved by
Landlord.     4.   Tenant agrees to file Plans with the New York City Buildings
Department for construction of the Opening(s), and to obtain all necessary
permits required for such construction.

 



--------------------------------------------------------------------------------



 



  5.   Upon the expiration of the Lease, Tenant at its sole cost and expense
shall restore the Demised Premises by sealing the Opening(s) in conformity with
Plans and specifications approved by Landlord and repairing any damage to the
Demised Premises caused thereby.     6.   Tenant agrees to and hereby does
indemnify, defend and hold harmless, Landlord and its principles, the Superior
Lessor and the Superior Mortgagee from and against any and all liabilities
claims, costs and expenses whatsoever (including, without limitation, attorneys’
fees and disbursements) arising out of or otherwise in connection with
(i) Tenant’s constructions, use and subsequent restoration of the Opening(s) and
(ii) Tenant’s use and occupancy of the Demised Premises and the 387 Premises as
contiguous spaces.     7.   Upon the expiration or sooner termination of the 387
Lease for any reason, including as a result of a casualty or condemnation of all
or any part of the 387 Premises, if one or both of the Opening(s) have been
constructed, Landlord may terminate the right to have the Opening(s) and Tenant
shall seal the Opening(s) in the manner set forth in Article 4 of the Agreement.
    8.   Nothing contained herein shall be deemed to grant to Tenant or any
other occupant of the Demised Premises or the 387 Premises as easement or other
real property interest in, on or over an Opening(s) constructed pursuant to the
provisions of the Agreement. The rights granted to the Tenant pursuant to this
Agreement constitute a mere license to construct the Opening(s) in accordance
with the terms hereof and to use the same as a means of ingress and egress to
and from the 387 Premises from and to the Demised Premises. Landlord agrees
that, for so long as the construction and use of the Opening(s) are not contrary
to applicable law, Landlord shall not revoke the license granted to Tenant
hereby.     9.   Throughout the term of the Lease, Landlord agrees, as a
courtesy to Tenant, to send to Tenant’s Landlord at 387 Park Avenue South copies
of any default notices sent to Tenant by Landlord.     10.   All other terms and
conditions of this Lease are hereby confirmed and shall remain in full force and
effect

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

                  401 PARK AVENUE SOUTH ASSOCIATES    
 
           
 
  BY:   /s/ Stephen J. Meringoff
 
   
 
                HEALTH MANAGEMENT SYSTEMS, INC.    
 
           
 
  BY:   /s/ Vincent Hartley
 
   

 